Citation Nr: 1425392	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to special monthly compensation based on the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1968.  The Veteran died in August 2011 and the appellant is his surviving spouse and has requested substitution of the Veteran's pending claims.

This case comes to the Board of Veterans' Appeals (Board) from a February 2012 rating action by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, WI.  In November 2013, the appellant testified during a Board hearing at the RO.  At that time, she submitted additional evidence with a waiver of RO review.  Due to the location of the appellant's residence, jurisdiction over the case resides with the Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for hypertension, arthritis, and emphysema are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran died in August 2011.  The certificate of death lists the cause of death as acute renal failure due to or as a consequence of hypotension, with lung cancer as a contributing factor.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicide agents in service is presumed.

3.  The Veteran was diagnosed with lung cancer prior to his death.

4.  Resolving reasonable doubt in the appellant's favor, the Veteran's lung cancer contributed substantially or materially to cause his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer are met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.1000 (2013).

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be presumed for certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), if a Veteran was exposed to certain herbicide agents.  38 C.F.R. § 3.309(e) (2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

In this case, the Veteran died in August 2011.  The certificate of death lists the cause of death as acute renal failure due to or as a consequence of hypotension, with lung cancer as a contributing factor.

The appellant contends that the Veteran's lung cancer, a presumptive condition based on his exposure to herbicides during service, contributed to his death.  

Initially, the Board observes that the appellant is the Veteran's surviving spouse.  While the record shows that she and the Veteran were both previously married, the record also shows that those previous marriages ended in divorce prior to the date of their marriage.  The appellant also claims that she and the Veteran lived together prior to his death for more than one year, and there is nothing in the record that contradicts that claim.  Thus, her marriage to the Veteran at the time of his death was valid.  38 C.F.R. §§ 3.1(j), 3.50 (2013).

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, exposure to herbicide agents in service may be presumed.  38 U.S.C.A. § 1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The record also shows that he was diagnosed with lung cancer.  Service connection for lung cancer is presumed for Veterans exposed to herbicides during service.  38 C.F.R. § 3.309(e) (2013).  The certificate of death lists lung cancer as a contributing factor to the cause of death.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's lung cancer contributed substantially or materially to cause his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the above finding that service connection for lung cancer may be presumed, the Board also concludes that service connection for lung cancer, for purposes of substitution or accrued benefits, is warranted.  The appellant's request for substitution has not yet been adjudicated.  However, as this claim is being granted, she is not prejudiced by the Board's adjudication of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lung cancer, for purposes of substitution or accrued benefits, is granted.

Service connection for the cause of the Veteran's death is granted.


REMAND

Typically, only the evidence of record at the time of the veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2013).  However, the law regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  That amendment created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  

The Veteran filed claims for service connection for hypertension, arthritis, and emphysema, and a claim for aid and assistance benefits, in July 2011.  He died in August 2011.  Later that month, his surviving wife filed a claim for accrued benefits.  Her claim is considered a request for substitution.  Fast Letter 10-30 (August 2010).  The AOJ has not yet adjudicated that request for substitution.

The Board notes the importance of the decision on the surviving wife's request for substitution.  Unlike typical accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the veteran's death.  In cases involving substitution, additional evidence can be added to the file in furtherance of the claim.  

As the Board cannot make a decision on the substitution issue in the first instance, the issue must be remanded to the AOJ for adjudication.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 38 C .F.R. § 20.101(a) (2013).  As the claims for service connection for hypertension, arthritis, and emphysema are inextricably intertwined with the request for substitution, a Board decision on those claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Adjudicate the appellant's request for substitution and readjudicate the remaining issues on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


